DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 25 June 2022.  Claims 1 through 3, 5 through 12, and 14 through 19 have been amended. Claims 4, 13, and 20 have been cancelled. Claims 1 through 3, 5 through 12, and 14 through 19 are pending and have been examined. 
 Response to Amendment
Applicant’s amendment to claims 1 through 3, 5 through 12, and 14 through 19 has been entered.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 13 May 2022 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection has been fully considered, but are not persuasive. 
Applicant asserts that that the amended claims recite a device that analyzes the question (and the visualization data) and posts a narrative in simple natural language terms in context of business metrics on the same hardware display, or recite the narrative audibly, thereby overcoming the 35 U.S.C. 101 rejection as an improvement to technology or a technical field.  Examiner respectfully disagrees. 
Applicant’s argument is more specific than the recited claim language because the claims, as amended do not recite an audible narrative in response to a user query. Furthermore,  while the amended claims recite limitations for computing a visualization, displaying the visualization, and computing a simple natural language narrative describing a business metric or a feature visualization based on derived context data, the claimed narrative is derived by applying rules to compare and classify data for making a determinative data association.  The claimed additional elements of a display, processor, and memories are recited broadly, and amount to mere tools used to implement the underlying abstract idea of comparing and analyzing data, without significantly more. Therefore, the claims are properly rejected under 35 U.,S.C. 101.
Examiner notes that while “natural language terms” are used to compute the claimed narrative, the claims fail to recite technical elements related to natural language processing (see Example 42 of the 2019 Patent Subject Matter Eligibility Guidance (PEG)) –  converting non-standardized information into a standardized format for use across disparate systems) that may amount to significantly more than the recited abstract idea.  Additionally, the claims fail to functionally link user interaction with specific graphical user interface objects to the visualization and presentation steps (see Example 23 and 37 of the 2019 PEG), in a manner that may amount to significantly more than the data comparison, analysis, and presentation steps recited in the claims, as amended.  The amended claims are more analogous to the ineligible claims of Example 40 of the 2019 PEG, wherein the claims are directed to mere data gathering steps that automate the comparison of data without significantly more than the recited insignificant extra solution activity and mere instructions to apply the exception using generic computer components.  Therefore, the claims are properly rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 3, 5 through 12, and 14 through 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process, and independent claim 10 recites a system for generating a contextual narrative of one or more visualizations. Claim 10 recites substantially similar limitations to those of claim 1. 
Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving a feed comprising at least a visualization data file and a computational data file retrieved from a data storage device; processing the feed based at least on a set of predefined business rules; receiving visualization data in the memory based on the feed, the visualization data derived from the visualization data file; receiving computational data including at least a business metric model in the memory based on the feed, the computational data derived from the computational data file; computing a visualization from at least the visualization data and the computational data; displaying the visualization to a user on a hardware display; computing a narrative in simple natural language terms describing a business metric or a feature of the visualization based on a context and on the feed; the context derived from a plurality of semantic relationships between the visualization data in the memory and linked data determined by ontology data in the visualization data or the computational data; and presenting the narrative in the simple natural language terms to the user on the hardware display. 
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The limitations for receiving a feed comprising visualization and computational data files, processing the feed based on predefined business rules, receiving visualization data and computational data, computing a visualization, displaying the visualization, computing a narrative based on data relationships, and presenting the narrative in simple language terms, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information, analyzing information, and presenting results), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  A data analyst could perform data comparisons, correlations, and categorizations and apply business rules and prior knowledge relating to data correlations to generate visualizations of the data and a written word narrative describing the significance of certain data correlations for presentation to other users.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk.  The claims are directed to accessing, evaluation, and interpreting business metric data which is a form of fundamental economic practices, marketing activities, and/or managing business relations.  Therefore, the recited claims fall into the certain methods of organizing human activity category of abstract ideas. 
The claims limitations for receiving a feed comprising data retrieved from a data storage device, receiving visualization data, receiving computational data, displaying a visualization, and presenting a narrative are each directed to collecting and/or transmitting data which is considered insignificant extra-solution activity (see MPEP 2106.05(g); Transmitting information for display is insignificant extra-solution activity. see Revised Guidance 55, n.31.).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor, memory, display device, and storage device for performing the recited steps. The processing steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0054] states: “The computer system may include a central processing unit ("CPU" or "processor"). The processor may comprise at least one data processor for executing program components for executing user or system-generated business processes.” Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above. See Berkheimer Memo7 § III.A.1.  Claim 1 does not have an inventive concept because the claim, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor, memory, display device, and storage device amounts to no more than mere instructions to apply the exception using generic computer components which cannot provide an inventive concept. While the amended claims recite limitations for computing a visualization, displaying the visualization, and computing a simple natural language narrative describing a business metric or a feature visualization based on derived context data, the claimed narrative is derived by applying rules to compare and classify data for making a determinative data association.  Therefore, the claim is directed to an abstract idea without significantly more.
Dependent claims 2, 3, 5 through 9, 11, 12, and 14 through 19 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: the context comprises a summarization narrative, a trend analysis narrative, or a diagnostic narrative computed at least in part from the linked data obtained through a search criterion filter or a search criterion aggregation type; processing the visualization data and the computational data to identify a detail for computing the visualization including one of, a dimension, a measure unit, a filter or a visual analytic; the set of predefined business rules are based on a user type or a data type in the visualization data file; the visualization data file comprises data to prepare the visualization in response to a question provided by the user; the computational data file comprises data to compute one or more additional estimated values of the business metric model for computing a business metric of the visualization; the ontology data includes a data set of attributes of the visualization data and Farrell Patent Law PC - 509 290-6316 5Application No. 17/205,942one or more semantic relationships between the attributes; the ontology data further comprise at least one template for computing the visualization and semantic relationships between  values, measure units, and dimensions in the computational data file; computing the visualization in response to a question of the user; an ontology data created in the memory based on the set of predetermined business rules; and a deep learning paraphrasing model to participate in computing the narrative.
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 through 3, 5 through 12, and 14 through 19 are ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1 through 3, 5 through 12, and 14 through 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mankovskii et al. (US 2020/0134074) in view of Mirra et al. (US 2013/0332862). 
Regarding Amended Claim 1, Mankovskii et al. discloses a method for generating a contextual narrative of one or more visualizations, the method comprising: (… a system and method for creation of natural language text describing main takeaway points of a visual communication (e.g., a chart, map, diagram, etc.) that an observer would have understand by comprehending the visuals. Mankovskii et al. [para. 0070, 0094; Fig. 2]):
 at a processor communicatively coupled to a memory, receiving a feed comprising at least a visualization data file and a computational data file retrieved from a data storage device; processing the feed based at least on a set of predefined business rules; (obtaining, with one or more processors, a set of candidate captions associated with one or more data visualizations, wherein: the set of candidate captions includes at least some natural language captions, and at least some of the one or more data visualizations are associated with a plurality of the candidate captions in the set; obtaining, with one or more processors, criteria designating whether the candidate captions are descriptive of potential instances of the one or more data visualizations. Mankovskii et al. [para. 0006, 0150; Fig. 1, 7]);
receiving visualization data in the memory based on the feed, the visualization data derived from the visualization data file; ( … data visualizations may depict data about a monitored system 16 stored in a monitored-system data repository 18, and the data visualization natural language text descriptions, in some cases, may be written to a log 20. …  the dashboard design record may include a plurality of records corresponding to individual data visualizations that each specify how to construct instances of the individual data visualizations. In some embodiments, these data visualization records may indicate a title the data visualization, a type of the data visualization (e.g., a line chart, a bar chart, a pie graph, a force directed graph, Voroni diagram, a heat map, or the like), visual attributes of the data visualization.  Mankovskii et al. [para. 0025, 0027, 0038; Fig. 1]);
receiving computational data including at least a business metric model in the memory based on the feed, the computational data derived from the computational data file; computing a visualization from at least the visualization data and the computational data; (In some embodiments, for a limited set of metrics, the system produces projections for future values of time using on trained predictive models of data underlying dashboard using gradations of time presented in the charts, e.g., if charts present time in quarter increments, than prediction should be made for next quarter.  Mankovskii et al. [para. 0109; Fig. 5]).  While Mankovskii et al. teaches these limitations, Mirra et al. additionally discloses receiving computational data including at least a business metric model in the memory based on the feed, the computational data derived from the computational data file;  computing a visualization from at least the visualization data and the computational data.  (… computer system provides wealth management capabilities that enable non-technical users to create new views, reports, and other manipulations of a dataset without the need for custom programming. Custom views can be created in any user session by selecting particular columns, factors or metrics, ordering, filters providing groupings, graphics and other aspects of a desired view.  Mirra et al. [para. 0038].  … client or customer investment data is received from one or more sources, such as brokerages, and transformed into position data prior to storage into a data repository for use by the system.  Mirra et al. [para. 0048-0050; Fig. 1, 4].  … a Factor may be any recognized financial metric. A Factor, for example, may be internal rate of return (IRR). A Factor is a computational unit that receives, as input, a path from a graph such as graph 102 and a Context. … The configuration of asset class as a bucketing Factor and value as a column Factor causes the view computation unit 106 to compute values by traversing graph 102 and consolidating values in terms of asset classes.  Mirra et al. [para. 0076-0078]. … View computation unit 106 is configured to cause displaying pop-up menu 1102 comprising a list 1104 of available Factors that may be selected as the basis of computing a new vertical axis for the bar graph 420. … Selecting a Factor from list 1104 causes view computation unit 106 to cause closing the menu 1102 and recomputed the chart 420 using the newly selected Factor. Mirra et al. para. [0111-0118; Fig. 11-15]). It would have been obvious t o one of ordinary skill in the art of data analysis and visualization before the effective filing date of the claimed invention to modify the computing step of Mankovskii et al. to include computing a visualization from at least the visualization data and the computational data as taught by Mirra et al. in order to enable non-technical users to create new views, reports, and other manipulations of a dataset.  Mirra et al. [para. 0048]. 
displaying the visualization to a user on a hardware display; (… a user that consumes the data visualizations requests a data visualization instance or is presented with an updated data visualization instance, the criteria supplied during the design phase may be compared to the current state of the data visualization instance and corresponding natural language text descriptions may be selected based on whether the criteria are satisfied.  Mankovskii et al. [para. 0022]. … data visualizations may be presented on a dashboard-consumer user computing device 24. … the dashboard design record may include a plurality of records corresponding to individual data visualizations that each specify how to construct instances of the individual data visualizations.  Mankovskii et al. [para. 0033, 0038; Fig. 6]);
computing, at the processor, a narrative in simple natural language terms describing a business metric or a feature of the visualization based on a context and on the feed; the context derived from a plurality of semantic relationships between the visualization data in the memory and linked data determined by ontology data in the visualization data or the computational data; (… each natural language text description may have associated therewith criteria indicating when the natural language text description applies to an instance of a data visualization. Mankovskii et al. [para. 0043-0047]. … the caption generator 48 is operative to receive a data visualization instance and set of candidate natural language text descriptions and their associated criteria before determining which of the criteria are satisfied by the data visualization instance and, and some cases, determining relative relevance and filtering based on relative relevance those natural language text descriptions determined to have criteria that apply. In some cases, the natural language text may be expressed as a human readable sentence. Mankovskii et al. [para. 0054-0057, 00621-0063, 0095-0098; Fig. 1- 2]); 
and Farrell Patent Law PC - 509 290-6316 3Application No. 17/205,942presenting the narrative in the simple natural language terms to the user on the hardware display. (… narrative descriptions of phenomena and data visualizations may be presented to users on the narrative-consumer user computing device.  Mankovskii et al. [para. 0034].  … a system and method for creation of natural language text describing main takeaway points of a visual communication (e.g., a chart, map, diagram, etc.) that an observer would have understand by comprehending the visuals.  Mankovskii et al. [para. 0070]. …  causing captions determined to be applicable to be presented in visual association with corresponding simulated instances of the data visualization to which the captions apply. Mankovskii et al. [para. 0099-0100, 0136]).
Regarding Amended Claim 2, Mankovskii et al. and Mirra et al. combined disclose a method, wherein the context comprises a summarization narrative, a trend analysis narrative, or a diagnostic narrative computed at least in part from the linked data obtained through a search criterion filter or a search criterion aggregation type. (… each natural language text description may have associated therewith criteria indicating when the natural language text description applies to an instance of a data visualization. In some embodiments, the criteria may be criteria in rules, like a statement that if a value of some field exceeds a threshold, then the corresponding natural language text description is applicable to that instance of a data visualization. In some embodiments, each natural language text description may have associated therewith (e.g., in a one-to-one mapping, or in one-to-many mapping where criteria … In some embodiments, the criteria may specify attributes of fields of the monitored system data, or in some cases, the criteria may specify visual attributes of an instance of a data visualization. … criteria may take the form of a relevance score, which some embodiments may normalize with other relevance scores of other natural language text descriptions determined to be applicable, before ranking those applicable natural language text descriptions to select those natural language text descriptions having higher than a threshold rank for presentation.  Mankovskii et al. [para. 0043-0044, 0051-0054, 0136]. … Some embodiments may include a narrative synthesizer 54 configured to receive multiple natural language text captions from the caption generator 48 and generate a body of natural language text that summarizes, or is composed of, the individual natural language text descriptions from the caption generator 48.  Mankovskii et al. [para. 0061]). 
Regarding Amended Claim 3, Mankovskii et al. and Mirra et al. combined disclose a method, further comprising processing the visualization data and the computational data to identify a detail for computing the visualization including one of, a dimension, a measure unit, a filter or a visual analytic. (Dashboard events that may cause some embodiments to prompt descriptions include the following: limit or target mark a displayed metric might reach, comparison of multiple metrics is designed, Context visual for a metric (like an icon showing degree of achievement of the metric), Alarm mark is placed, A generalization of metrics (trend, average, max, min, etc.)  Convergence/divergence chart, Retrospective data combined with predictive data to show trend, Color encoding of metric values, Key metrics, Ranking based on summarization of metrics.  Mankovskii et al. [para. 0072-0089, 109 (gradations of time)]). 
Claim 4 [CANCELED]. 
Regarding Amended Claim 5, Mankovskii et al. and Mirra et al. combined disclose a method, wherein the set of predefined business rules are based on a user type or a data type in the visualization data file.  (… it may be desirable to control which users receive which narrative text descriptions for a given data visualization to maintain access controls within an organization for certain types of information. … Some embodiments include selecting a domain from among a plurality of domains based on the identifier of the user or based on input from the user.  Mankovskii et al. [para. 0121-0123, 0127-0128]). 
Regarding Amended Claim 6, Mankovskii et al. and Mirra et al. combined disclose a method, wherein the visualization data file comprises data to prepare the visualization in response to a question provided by the user. (… the controller 46 is operative to adjust dashboards in an interactive dashboard application responsive to these text inputs or other user inputs and generate updated or new natural language text descriptions descriptive of the update responsive to the query.  Mankovskii et al. [para. 0067, 0072-0090, 0139]). 
Regarding Amended Claim 7, Mankovskii et al. and Mirra et al. combined disclose a method, wherein the computational data file comprises data to compute one or more additional estimated values of the business metric model for computing a business metric of the visualization. (In some embodiments, for a limited set of metrics, the system produces projections for future values of time using on trained predictive models of data underlying dashboard using gradations of time presented in the charts, e.g., if charts present time in quarter increments, than prediction should be made for next quarter.  Mankovskii et al. [para. 0109]).
Regarding Amended Claim 8, Mankovskii et al. and Mirra et al. combined disclose a method, wherein the ontology data includes a data set of attributes of the visualization data and Farrell Patent Law PC - 509 290-6316 5Application No. 17/205,942one or more semantic relationships between the attributes. (… the monitored system 16 may include further logic that is responsive to various types of natural language text descriptions and takes action thereon within the context of the monitored system 16. In some embodiments, the output is to another machine learning model configured to match systems based on similarity of behavior, e.g., by matching text descriptions according to semantic similarity with, e.g., a bag-of-words model like Latent Semantic Analysis.  Mankovskii et al. [para. 0028]. … once trained, the model may be configured to classify an image of a data visualization instance, detect features corresponding to that classification, and select n-grams or compose multi-token n-grams determined to be descriptive of the features. Mankovskii et al. [para. 0047]).
Regarding Amended Claim 9, Mankovskii et al. and Mirra et al. combined disclose a method, wherein the ontology data further comprise at least one template for computing the visualization and semantic relationships between values, measure units, and dimensions in the computational data file.  (… during design of a data visualization, a data visualization designer may hand code various candidate natural language text descriptions or templates thereof and supply criteria indicating which states of the data visualization correspond to those descriptions. Mankovskii et al. [para. 0021, 0041-0042, 0090-0093, 0106; Fig. 5]).
Regarding Amended claims 10 through 14 and 16, Claims 10 through 14 and 16 recite substantially similar limitations to those of claims 1 through 5 and 7 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 10 through 14 and 16 are directed to a system for generating a contextual narrative of one or more visualizations, the system comprising: a processor communicatively coupled to a memory, which is taught by Mankovskii et al. at para. 0150:  Computing system 1000 may include one or more processors (e.g., processors 1010a-1010n) coupled to system memory 1020.  
Claim 13 [CANCELED].
Regarding Amended Claim 15, Mankovskii et al. and Mirra et al. combined disclose a system, the processor to compute the visualization in response to a question of the user; wherein the visualization data file comprises data to prepare the visualization in response to the question. (…the dashboard-presentation application 32 may be configured to receive a request for an instance of a dashboard, that request specifying a record like those described above that specify dashboards and identify either by reference, or by containing, records specifying data visualizations therein.  Mankovskii et al. [para. 0048].  …, the narrative generator 12 is configured to support a chat bot interface by which users may supplied natural language text questions, … the controller 46 is operative to adjust dashboards in an interactive dashboard application responsive to these text inputs or other user inputs and generate updated or new natural language text descriptions descriptive of the update responsive to the query.  Mankovskii et al. [para. 0067, 0072-0090, 0139]). 
Regarding Amended claim 17, Mankovskii et al. and Mirra et al. combined disclose a system, further comprising an ontology data created in the memory based on the set of predetermined business rules; wherein the ontology data comprise one or more semantic relationships between attributes in the visualization data for computing the visualization. (… the monitored system 16 may include further logic that is responsive to various types of natural language text descriptions and takes action thereon within the context of the monitored system 16. In some embodiments, the output is to another machine learning model configured to match systems based on similarity of behavior, e.g., by matching text descriptions according to semantic similarity with, e.g., a bag-of-words model like Latent Semantic Analysis.  Mankovskii et al. [para. 0028]. … once trained, the model may be configured to classify an image of a data visualization instance, detect features corresponding to that classification, and select n-grams or compose multi-token n-grams determined to be descriptive of the features. Mankovskii et al. [para. 0047]. … the narrative synthesis may be based on synthesis criteria stored in synthesis criteria repository 56. …  Examples further include Latent Semantic Analysis, topic model, or word2vec models in which n-grams in generated captions may be clustered, and then an n-gram closest to a centroid of the cluster (e.g., as measured by cosine distance, Minkowski distance, or Euclidian distance) may be selected as a summary of the cluster by the synthesizer 54. Mankovskii et al. [para. 0062-0063, 0146; Fig. 1, 5]).
Regarding Amended Claim 18, Mankovskii et al. and Mirra et al. combined disclose a system, wherein the ontology data further comprise at least one template for computing the visualization and semantic relationships between values, measure units and dimensions in the computational data file. (… during design of a data visualization, a data visualization designer may hand code various candidate natural language text descriptions or templates thereof and supply criteria indicating which states of the data visualization correspond to those descriptions. Mankovskii et al. [para. 0021, 0041-0042, 0090-0093, 0106; Fig. 5]).
Regarding Amended Claim 19, Mankovskii et al. and Mirra et al. combined disclose a system, further comprising a deep learning paraphrasing model to participate in computing the narrative. (Some embodiments may include a deep convolutional image detection neural network configured to detect various visual features in data visualizations and classify the data visualizations, for instance, in a pipeline in which features are detected, the data visualizations are classified by type based on the features, and then features are detected for the type in a pipeline. Mankovskii et al. [para. 0046-0047]. …  the narrative synthesizer 54 may execute a neural network configured to summarize text, for instance, with a sequence-to-sequence neural network model. Such models, in some cases, may include an encoder having a plurality of long short-term memory modules (e.g., in a recurrent neural network) coupled to a decoder similarly having a set of long short-term memory modules (e.g., in another recurrent neural network).  Mankovskii et al. [para. 0063]).
Claim 20 [CANCELED]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Greven et al. (US 2020/0193230) - static and dynamic process data of a system are accessed. Thereafter, using this accessed process data, a subset of such data forming relevant data for a particular context is derived. The data is then explored using a computer-implemented process or processes to automatically get insight into information about structures, distributions and correlations of the relevant data. Rules can be generated based on the exploring of relevant data that describe data dependencies within the relevant data.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623